                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION




  UNITED STATES OF AMERICA,
                                                    CR 19–01–BU–DLC
                       Plaintiff,

        vs.                                          ORDER

  ROBERT LEE CRAWFORD,

                       Defendant.

      Before the Court is Defendant Robert Lee Crawford’s Motion to Suppress

Evidence (Doc. 25). Crawford is charged with two counts of being a prohibited

person in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Crawford

seeks to suppress evidence of the firearms and ammunition providing the basis for

these charges on the grounds that the Butte Probation and Parole Officers who

discovered the evidence lacked justification to search his residence and, later, to

arrest him. (Doc. 26 at 2.) The Court held a hearing on this Motion on June 6,

2019. For the following reasons, the Motion will be denied.

                              FACTUAL BACKGROUND

      After being released on parole from Montana State Prison, Crawford first

reported to a probation and parole officer on January 10, 2018. (Doc. 26-5 at 1, 5.)

Crawford’s supervision was transferred to the Butte, Montana, division of parole

                                         -1-
services and he was ultimately assigned to Butte Probation and Parole Officer Dan

Blando. (Id. at 1, 4–5.) Of importance in this case, Crawford’s conditions of

supervision included the following:

      ILLEGAL DRUG USE: I will not possess or use illegal drugs. I will
      not be in control of or under the influence of illegal drugs, nor will I
      have in my possession any drug paraphernalia.

                                      .    .    .

      WEAPONS: I will not use, own, possess, transfer, or be in control of
      any firearms, ammunition (including black powder), or weapons. I
      will not possess chemical agents such as O.C. or pepper spray.

                                      .    .    .
      NO ASSOCIATION: I will not knowingly associate with probations,
      parolees, prison inmates, or persons in the custody of any law
      enforcement agency without prior approval from the Probation &
      Parole Officer outside a work, treatment, or self-help group setting. I
      will not associate with persons as ordered by the court or BOPP. The
      Defendant shall not associate with persons who abuse alcohol, use
      illegal drugs, or otherwise violate the law.

(Doc. 26-2 at 1–2.) In addition to these and other conditions, Probation Officer

Blando restricted Crawford’s ability to travel. Crawford was only permitted to

leave Butte in order to report to work in Helena, Montana, and was required to

return home to Butte daily after work. (Doc. 26-5 at 4–5.)

      Initially, Crawford appeared to be materially compliant with the conditions

of his supervision and with the requests of Probation Officer Blando. However, it

was not long before problems arose. On June 25, 2018, Crawford failed to report

                                          -2-
at the designated time. Crawford explained that he had stayed overnight in Helena,

despite lacking permission to do so, and stated that he would report to Blando by

the end of the day. However, Crawford again failed to report. The next day,

Crawford finally appeared, “look[ing] terrible.” Suspecting drug abuse, Blando

requested a urinalysis sample. Crawford eventually admitted to using THC,

methamphetamine, and alcohol while camping out at Delmoe Lake. In response,

Blando referred Crawford to the resources that had been set up to help him with his

addiction and scheduled Crawford to report again on July 9, 2018. (Doc. 26-5 at

4.)

      Sometime around the June 25, 2018 incident, Blando’s supervising officer,

Probation Officer Tony Barrett received information from trusted informants

indicating that Crawford was involved in selling drugs and was carrying a weapon.

(Doc. 28-3 at 8–10.) Based on that information, Barrett told Blando not to have

any contact with Crawford outside of the office and decided to watch Crawford

more closely. (Doc. 26-5 at 4.) Additionally, Blando was informed that the ATF

had begun to watch Crawford. (Docs. 26-7 at 63; 26-5 at 4.)

      On Saturday July 7, 2018, Lewis and Clark County Sheriff’s Department

received information indicating that individuals in a “white pickup” were at a

known drug house in Helena and were involved in “running drugs.” (Doc. 26-4 at


                                        -3-
1.) Lewis and Clark County Sheriff’s Department officers surveilling the home

observed a white Dodge Dakota pickup leave the residence. Officers followed the

pickup and initiated a traffic stop when the driver of the vehicle, Crystal Gilbreath,

failed to signal before turning. (Id.) Approaching the vehicle, officers noticed that

there were gun cases in the back of the cab, and that there were two passengers,

Crawford and Caitlin Dreesen. (Docs. 26-3 at 1–2; 26-4 at 1–2.) Crawford told

the officers that he was on “probation” and it was soon discovered that Dreesen

was a probation absconder with an outstanding warrant for her arrest. (Docs. 26-3

at 1; 26-4 at 1; 26-5 at 3.) Dreesen was arrested and placed in the back of a patrol

car. (Doc. 26-3 at 2.)

      Gilbreath informed the officers that all of the guns in the vehicle were hers

and “went on a long, rambling story” about how she carried them with her because

she was locked out of her gun safe. (Docs. 26-3 at 1; 26-4 at 1–2.) However,

when asked about what type of gun was in the top case in the vehicle, Gilbreath

could provide no more detail than stating that it was “the cool one.” (Doc. 26-3 at

1.) Gilbreath informed the officers that there were two more handguns in her purse

which was in the back of the vehicle and another between the front seats. (Docs.

26-3 at 1–2; 26-4 at 1–2.) Officers also noticed a butane torch on the floorboard of

the vehicle. (Doc. 26-4 at 2.) Additionally, when officers brought a drug dog to


                                         -4-
the vehicle, the dog made positive indications that drugs were present in the

vehicle. (Doc. 26-4 at 2.) Based on all of the information gathered at the scene,

the officers seized and impounded the Dodge Dakota so that they could search it

later, after obtaining a warrant. (Doc. 26-3 at 2–3.)

      Lewis and Clark County Sheriff’s Department officers also called the Butte

Probation and Parole office and spoke to Probation Officer Adolfo Tellez, the on-

call probation officer that day. (Docs. 26-3 at 3; 26-7 at 11.) Tellez informed the

officers that he wished to have Crawford detained for being a felon in a vehicle

with a firearm and for unapproved travel outside of Butte. (Docs. 26-3 at 3; 26-5

at 3.) Accordingly, Crawford was arrested and taken to the Lewis & Clark

Detention Center. (Doc. 26-3 at 3.)

      On Monday, July 9, 2018, Lewis and Clark County Sherriff’s Department

officers obtained a search warrant for the Dodge Dakota and arrived at the

impound lot to find that the vehicle had been broken into over the weekend. The

guns, cases, and luggage which had been seen in the vehicle during the stop had all

been removed. Accordingly, the investigation was terminated and no charges were

pursued as a result of the traffic stop. (Id.)

      Based on the information received from informants that Crawford was

carrying a firearm and selling drugs, as well as the fact that Crawford had just been


                                          -5-
arrested in a vehicle with firearms in Helena, Probation Officer Barrett authorized

a search of Crawford’s residence in Butte. (Docs. 26-7 at 9–10; 28-3 at 4, 8–9.)

Probation Officers Blando, Jacob Miller and James Cameron, as well as local

police officers proceeded to Crawford’s residence and gained access to the home

through an open window. (Doc. 26-7 at 18.) Inside they found alcohol, a meth

pipe, loose ammunition, a sword, and several long daggers. (Doc. 26-5 at 3; 26-7

at 22–23; 28-1 at 5–6; 28-2 at 8–9.) They also found a large gun safe in

Crawford’s bedroom. (Doc. 28-3 at 4.) Officers then proceeded to the garage,

which was padlocked shut. (Doc. 26-7 at 30.) Probation Officer Cameron kicked

the door in after receiving permission from Supervising Probation Officer Bud

Walsh to gain access with force if necessary to complete their search. (Docs. 26-7

at 29; 28-2 at 42–43.) Inside, officers found chemicals known to be used in the

process of manufacturing methamphetamine. (Docs. 26-5 at 3; 26-7 at 39.)

Outside the garage, they also found a vehicle that was registered to a known

absconder. (Doc. 26-7 at 41–42.)

      Concerned about what could be in the safe and unable to gain access to it,

Crawford was contacted at the Lewis and Clark Detention Center and asked about

the code. Crawford stated that “he did not know the code and that it was not his

safe,” it was his girlfriend’s, but that she did not know the code either. (Docs. 26-5


                                         -6-
at 3; 26-6 at 1.) Before leaving, Probation Officer Blando saw Crawford’s

girlfriend, Crystal Gilbreath, drive up to the house and he asked her about the safe.

Gilbreath told Blando that it was not her safe and that she did not have the

combination to it. (Doc. 26-6 at 1.) The officers decided to confiscate the safe and

transport it to the Butte-Silver Bow Detention Center so that they could keep the

safe under their control until they could gain access. (Id.)

      After unsuccessfully attempting to get the code from Crawford and

attempting to contact the manufacturer of the safe for an override code, Probation

Officer Miller was told by a safe salesman that the best way to gain access “would

be to cut through the side with a grinder.” (Id.) Accordingly, Probation Officers

Miller, Barrett, and Tricia Jory met with Butte-Silver Bow Police Department

Sergeant Chris Berger and other officers at the Butte-Silver Bow Detention Center

on the afternoon of July 18, 2018 to gain access to the safe. (Docs. 26-6 at 1; 26-

11 at 1–4; 26-12 at 1.) Once Probation Officer Miller cut a square hole in the side

of the safe, officers searched the safe and found four handguns, an assault rifle,

ammunition, a bill of sale for a vehicle Crawford had purchased, a receipt for

towing services Crawford had paid for, a stamp collection, and some of Crawford’s

banking documents. (Docs. 26-6 at 1–2; 26-11 at 4; 28-3 at 43; 34-1 at 3–6.)

During the process of cutting open the safe, Probation Officer Barrett recalled that


                                         -7-
Officer Berger mentioned that Crawford had “physically assaulted his girlfriend

within the past couple days and that his girlfriend had active drug related

warrants.” (Doc. 26-12 at 1.) Based on the weapons and everything that had

occurred up to that point, Probation Officer Barrett felt that “there was enough

reasonable suspicion and enough information that . . . [Crawford was] a safety

concern.” (Doc. 28-3 at 13.) Accordingly, Barrett decided that the officers would

“actively seek Crawford and take him into [c]ustody.” (Doc. 26-12 at 1.)

Probation Officer Cameron was then sent to watch for Crawford’s arrival at his

residence. (Docs. 26-13 at 1; 28-2 at 14–15.)

      Cameron reported seeing a male leave the residence on a motorcycle with a

female passenger, as well as seeing several other vehicles and individuals coming

and going from the house. Cameron reported that he believed Crawford to be the

individual driving the motorcycle. Probation Officers Barrett, Walsh, and Miller

joined Cameron at the house to wait for Crawford to return home. Butte-Silver

Bow Police Department Sergeant Berger was informed of the probation officers’

plan to arrest Crawford and their location. (Doc. 26-14 at 1.) At approximately

11:30 that evening, Crawford was identified driving a black Harley Davidson to

the house with a female passenger riding pillion. (Docs. 26-13 at 1; 26-14 at 1.)




                                         -8-
      As soon as Crawford backed the motorcycle into his driveway, the probation

officers moved in to make the arrest. Probation Officer Barrett announced the

probation officers’ presence and told Crawford and the female to show their hands.

(Docs. 26-14 at 1; 28-3 at 24.) The female promptly complied with the probation

officers’ commands but Crawford tried to elude the officers before tripping and

falling to the ground next to a Dodge Dakota parked in his driveway. (Docs. 26-14

at 2; 28-1 at 21.) Probation Officer Miller saw Crawford’s arms go under the

vehicle as he fell. (Doc. 26-14 at 2.) Crawford tried to get back up and run but

was forced down and handcuffed before he could do so. (Docs. 26-14 at 2; 28-1 at

23.) Once Crawford was restrained, the officers looked under the Dodge Dakota

and saw a tan-colored Glock pistol and a small, zippered, black bag. (Docs. 26-13

at 1; 26-14 at 2; 28-1 at 23.)

      Miller notified the Butte-Silver Bow Police Department that Crawford was

in custody and police officers were dispatched to the scene to take Crawford into

detention. (Doc. 28-1 at 22–23.) Butte-Silver Bow Police Officer Bryan Ellingson

and Lieutenant Josh Moore arrived and collected the firearm and secured it in

evidence before transporting Crawford to the Butte-Silver Bow County Detention

Center. (Doc. 26-14 at 2.) The pistol had “16 rounds in the magazine and 1 round

in the chamber” and was discovered to be stolen. (Doc. 26-15 at 4.) Officer


                                        -9-
Ellingson also assisted Probation Officer Miller in searching the black bag and

taking pictures of its contents. Inside the bag were several zip-lock bags

containing “a white crystalline substance, . . . what appeared to be psychedelic

mushrooms, . . . white pills, . . . [and] a dark brown substance.” (Docs. 26-14 at 2;

26-15 at 4–5.) Also in the bag were “two empty syringes and paperwork with

Crawford’s name and date of birth on it.” (Docs. 26-14 at 2; 26-15 at 5.) The bag

was taken as evidence by Officer Ellingson. Lieutenant Moore ran the license

plate on the Harley Davidson and discovered that it, too, was reported stolen.

(Docs. 26-14 at 2; 26-15 at 4–5.) The officers searched Crawford’s residence and

secured it before leaving. (Doc. 28-1 at 31–32.)

      The morning after the arrest, at around 9:20 on July 19, 2018, Probation

Officer Blando was informed of what happened with Crawford and was asked to

issue a warrant to the Butte-Silver Bow County Detention Center. (Docs. 26-5 at

2; 26-7 at 46–47.) Probation Officer Blando prepared the warrant and faxed it to

the detention center. (Doc. 26-7 at 47–48.) The warrant was received by the

detention center at 11:55 a.m. on July 19, 2018. (Doc. 26-18 at 1.)

      Count I of the Indictment charges Crawford with being a felon in possession

in relation to the firearms found in the safe in his bedroom. Count II charges




                                        -10-
Crawford with being a felon in possession in relation to the firearm Crawford had

on the evening he was arrested. (Doc. 1 at 1–3.)

                                   DISCUSSION

      Crawford advances three arguments in support of suppression. First,

Crawford argues that the search of the gun safe located in his bedroom was an

unreasonable extension of the warrantless search permitted by his parole

conditions. (Doc. 26 at 14–16.) Second, Crawford asserts that the probation

officers did not have reasonable grounds to arrest Crawford on July 18, 2018. (Id.

at 18–21.) And, lastly, Crawford argues that his arrest violated Montana law. (Id.

at 21–27.) The Court addresses each of these arguments in turn.

 I.   The search of the safe.

      Warrantless searches “are per se unreasonable under the Fourth

Amendment—subject only to a few specifically established and well-delineated

exceptions.” Katz v. United States, 389 U.S. 347, 357 (1967). One such exception

is when “special needs, beyond the normal need for law enforcement, make the

warrant and probable-cause requirements impracticable.” Griffin v. Wisconsin,

483 U.S. 868, 873 (1987) (internal quotation marks and citation omitted).

Supervision of probationers and parolees is considered a “special need” which

permits “a degree of impingement upon privacy that would not be constitutional if


                                       -11-
applied to the public at large.” Id. at 875. This is because the restrictions placed

upon these individuals are intended to provide a “period of genuine rehabilitation”

while also ensuring the safety of the community while the supervisee is “at large.”

Id. Accordingly, the goals of probation and parole “require and justify the exercise

of supervision to assure that the restrictions are in fact observed.” Id.

      To this end, probation and parole searches are permissible when conducted

pursuant to state law that satisfies the reasonableness standard of the Fourth

Amendment. United States v. Conway, 122 F.3d 841, 842 (9th Cir. 1991). The

reasonableness standard balances the “special law enforcement needs supporting

the state law scheme against the probationer’s privacy interests.” Id. In Montana,

it has been recognized that requiring probation officers to obtain a warrant before

searching probationers and parolees would squander the probation officer’s

expertise and experience with the supervisee and, ultimately, place the

“independent magistrate” issuing the warrant in the position of making supervisory

decisions, “substantially inhibiting the effectiveness of the probation system.”

State v. Burke, 766 P.2d 254, 256 (Mont. 1988). These special law enforcement

needs are then balanced against the privacy interests of a parolee or probationer,

which are indisputably “reduced.” Id. at 257. Parolees, particularly, enjoy “fewer

expectations of privacy than probationers, because parole is more akin to


                                         -12-
imprisonment than probation is to imprisonment.” Samson v. California, 547 U.S.

843, 850 (2006) (internal quotation marks and citation omitted).

      Consistent with the United States Supreme Court’s balance of these

interests, Montana law authorizes warrantless searches when a probation officer

has “reasonable grounds” to believe that a supervisee has violated the conditions of

his release. Burke, 766 P.2d at 255–56 (citing Giffin, 483 U.S. at 873–76). The

“reasonable grounds” standard, also referred to as the “reasonable suspicion” or

“reasonable cause” standard, is “substantially less than the probable cause standard

required by the Fourth Amendment because of the probationer’s diminished

expectation of privacy.” State v. Moody, 148 P.3d 662, 665 (Mont. 2006) (internal

quotation marks and citations omitted); see also State v. Beaudry, 937 P.2d 459,

460–61 (Mont. 1997) (discussing “reasonable cause” standard). Accordingly, a

probation officer may search a supervisee’s person, vehicle, and residence and the

supervisee must submit to such search, upon the probation officer’s reasonable

suspicion that the offender has violated the conditions of his supervision. State v.

Conley, 415 P.3d 473, 476 (Mont. 2018). The reasonable cause test is “a fact-

driven test inasmuch as the search ‘should be permitted only if there is an

underlying factual foundation justifying the search.’” State v. Beaudry, 937 P.2d

459, 462 (Mont. 1997) (quoting Burke, 766 P.2d at 257).


                                        -13-
      Crawford acknowledges that the probation officers in this case did not need

a warrant to search his home. However, Crawford alleges that the probation

officers’ search of the gun safe was unreasonable. Crawford cites United States v.

Korte, 918 F.3d 750, 754 (9th Cir. 2019), for the proposition that property is only

subject to parole search when there is a sufficiently strong connection to the

property to demonstrate that the parolee has control over it. (Doc. 26 at 16.)

Crawford claims that his denial of ownership and access to the safe combined with

Gilbreath’s statements regarding the safe and the firearms in the vehicle to the

officers in Helena were sufficient to demonstrate that he lacked control over the

safe. Consequently, Crawford claims that the probation officers lacked reasonable

grounds to perform the search and attribute the firearms to him. (Id.) The Court

does not agree.

      The probation officers in this case knew that Crawford had just been arrested

after being found within arm’s reach of firearms after leaving a known drug

trafficking location outside of his permitted area of travel. The probation officers

had also received information from a trusted source that Crawford was involved in

dealing drugs and “always carries a weapon on him.” (Doc. 28-3 at 47.)

Additionally, upon entering the home, the officers discovered loose ammunition,

among evidence of other violations. Then, upon entering Crawford’s bedroom,


                                        -14-
they discovered a large gun safe. Based on all of these facts, the Court finds that

the probation officers had much more than reasonable cause to believe that the gun

safe within Crawford’s bedroom contained guns. In other words, the probation

officers had reasonable cause to believe that they would discover evidence of a

parole violation within the gun safe.

      The Court now turns to the specific question of whether or not the probation

officers had reasonable cause to believe that the property that is the gun safe was

within Crawford’s control. First, the Court finds Crawford’s reliance on Korte to

be misplaced. The statement relied upon by Crawford stems from United States v.

Granberry, 730 F.3d 968, 981–982 (9th Cir. 2013), in which the Ninth Circuit held

that when considering whether or not real property was under the control of a

parolee, and thus subject to a California parole condition allowing the search of

property under the parolee’s control, there needed to be probable cause to believe

that the residence was within the parolee’s control. Here, we are not dealing with a

search of real property or California law. The Court is satisfied that probation

officers may search property when they have “reasonable suspicion that an item is

owned, possessed, or controlled by the parolee or probationer.” United States v.

Bolivar, 670 F.3d 1091, 1095 (9th Cir. 2012) (quotation mark omitted); see also




                                        -15-
State v. Fritz, 142 P.3d 806, 808–09 (Mont. 2006) (requiring only reasonable cause

to believe the vehicle searched was in defendant’s control).

       Second, the probation officers had reasonable suspicion to believe that the

safe was within Crawford’s control, despite his claims to the contrary. First, the

safe was in his bedroom. Second, Gilbreath arrived at the home before the safe

was removed and disclaimed ownership of the safe. Probation officers are charged

with more than enforcing conditions of supervision, they are also charged with

“discerning any deception by the probationer.” State v. Moody, 148 P.3d 662, 666

(Mont. 2006). Accordingly, probation officers should not be “bound by the

responses of persons with the greatest incentive to lie about ownership, possession,

or control.” United States v. Davis, 932 F.2d 752, 760 (9th Cir. 1991). Based on

the facts presented here, probation officers were justifiably unconvinced by

Crawford’s claim that he did not own the safe and did not have access to it.

Consequently, the search of the safe did not violate the Fourth Amendment. 1




1
  To the extent that Crawford asserts that the search was unreasonable because it was not
performed in the “least demeaning” manner, his argument lacks merit. (Doc. 26 at 15–17.) The
probation officers obtained access to the residence and the safe by climbing through an open
window, they did not break in. Further, although the officers did kick in the door to the garage,
that happened after the safe had been discovered in the home. Therefore, the discovery of the
safe cannot derive from any issue with the search of the garage. See U.S. v. Ankeny, 502 F.3d
829, 837 (9th Cir. 2007) (finding suppression inappropriate remedy in the absence of a causal
nexus between unreasonable search and discovery of evidence).
                                              -16-
II.   Crawford’s arrest.

      Crawford next challenges the grounds upon which he was arrested on July

18, 2018, in addition to claiming that the probation officers failed to comply with a

procedural requirement established by Montana statute for the detention of

parolees. Crawford claims that both of these problems make his arrest illegal and

require the suppression of all evidence seized during the arrest.

          a. Grounds for the arrest.

      Federal courts look to “state law to determine the lawfulness of an arrest by

a state officer for a state offense.” United States v. Shephard, 21 F.3d 933, 936

(9th Cir. 1994). Here, Crawford was arrested by state probation officers for

violating the conditions of his parole. Accordingly, the propriety of his arrest is a

matter of state law. Under Montana law, a parole officer may arrest a parolee upon

reasonable grounds to believe that a parolee has committed acts that constitute a

violation of his parole conditions. State v. Plouffe, 646 P.2d 533, 386–87 (Mont.

1982) (citing Morrissey v. Brewer, 408 U.S. 471 (1972)). Relevant here, evidence

in a federal prosecution “must be suppressed if it was the product of an arrest

illegal under state law.” Shephard, 21 F.3d at 938.

      Crawford first claims that the probation officers lacked reasonable grounds

to arrest him based upon the firearms discovered in the safe because the guns were


                                        -17-
Gilbreath’s and he did not have access to them. The Court does not agree. First, it

has not been established that the guns were, in fact, Gilbreath’s. Gilbreath did not

demonstrate a level of knowledge of firearms during the stop in Helena when she

could not provide any more information regarding the type of firearm in the

vehicle beyond its being “the cool one.” As was discussed above, the Court does

not attribute any error to the probative value the probation officers’ attributed to

Crawford’s and Gilbreath’s statements concerning her ownership of the firearms.

Moreover, the other evidence contained in the safe—Crawford’s banking

documents, a bill of sale, and a service receipt—does not tend to show that the

firearms and safe belonged to Gilbreath. This leads to the second problem here,

the other evidence contained in the safe assuredly provided the probation officers

with reasonable grounds to believe that Crawford had access to the safe.

Crawford’s assertions that he didn’t have access to the safe ring particularly hollow

when the safe contained numerous documents addressed to Crawford.

      The discovery of guns in the safe and the evidence that Crawford had access

to them is a blatant violation of the conditions of his parole and provides adequate

grounds upon which the probation officers could arrest him. Based on this finding,

the Court will not go on to address Crawford’s argument concerning Probation

Officer Barrett’s reliance on the unfounded allegation that Crawford had assaulted


                                         -18-
his girlfriend. The guns in the safe were enough to justify his arrest and, as stated

by Barrett, the information about the assault was “[n]othing, really,” and he “never

really delved much into it” because he believed he had “enough reasonable

suspicion” without it. (Doc. 28-3 at 13.)

          b. Violation of Montana law.

      Again, this Court must determine whether the arrest complied with state law.

Shephard, 21 F.3d at 936. As noted by Crawford, the arrest of an alleged parole

violator must be completed in conformance with the Montana statute providing the

probation officers the authority to do so. Montana Code Annotated § 46–23–

1023(2) provides the following:

      Any probation and parole officer may arrest the parolee without a
      warrant or may deputize any other officer with power to arrest to do
      so by giving the officer oral authorization and within 12 hours
      delivering to the place of detention a written statement setting forth
      that the parolee has, in the judgment of the probation and parole
      officer, violated the conditions of the parolee’s release. A written
      statement or oral authorization delivered with the parolee by the
      arresting officer to the official in charge of the institution from which
      the parolee was released or other place of detention is sufficient
      warrant for the detention of the parolee or conditional releasee if the
      probation and parole officer delivers a written statement within 12
      hours of the arrest. The probation and parole officer, after making an
      arrest, shall present to the detaining authorities a similar statement of
      the circumstances of the violation.

(emphasis added).




                                        -19-
       Crawford asserts that his arrest fell afoul of this statutory requirement in

three ways: 1) no arresting probation officer supplied a written statement of the

circumstances of the violation to the detention center but, instead, Probation

Officer Blando completed that task; 2) Probation Officer Blando’s written

statement was late because it was delivered to the detention center nearly twelve-

and-a-half hours after Crawford’s arrest; and 3) the written statement, a warrant to

arrest parolee, did not cover the alleged violation leading to the arrest, it covered

the charges stemming from the arrest itself. (Doc. 26 at 25–27.) Crawford argues

that pursuant to the Ninth Circuit’s decision in United States v. Shephard, 21 F.3d

933 (9th Cir. 1994), the gun discovered during his arrest must be suppressed

because its discovery was “inextricably intertwined” with the illegal arrest. (Doc.

26 at 25–28.)

       As an initial matter, the statute only requires a written statement within

twelve hours when a probation officer is deputizing another law enforcement

officer to make the arrest, as made clear by the use of the conjunctive or.2


2
  Crawford claims that State v. Rossbach, 378 P.3d 1160 (Mont. 2016), establishes that the
probation officer must submit a written statement within twelve hours. (Doc. 29 at 9–10.)
However, it is not clear that the probation officer was the individual to perform the arrest at issue
in Rossbach. The probation officer delivered an authorization to arrest to the Lake County
Detention Center 36 hours before Rossbach’s arrest. Rossbach, 378 P.3d at 1161. Presumably,
Lake County then arrested Rossbach, which would explain why the twelve-hour requirement was
at issue. But, this is not clear. Nonetheless, the Court will not read in a twelve-hour requirement
where the plain language of the statute does not require one, particularly in light of this
uncertainty in Crawford’s cited authority.
                                               -20-
Although Butte-Silver Bow Parole and Probation may have a department policy of

submitting a written statement within twelve hours, it is the duty of the Court to

ensure compliance with Montana law, not department policy.

      Nonetheless, when a probation officer makes the arrest, the statute still

requires a “similar statement.” Here, the “similar statement” was written by

Probation Officer Blando the following morning and states that Crawford was

charged with numerous crimes, including unlawful possession of a firearm. (Doc.

26-18 at 1.) Although the Government contends that this accurately described the

parole condition violation which justified the arrest in the first place, the Court

agrees with Crawford that its placement in a catalogue of crimes stemming from

the arrest, as well as its classification as being “Charged” as a “FELONY,” would

indicate that it is a description of the crime charged at the scene, not the reason for

the arrest. Further, the statute as written appears to require the arresting probation

officer to complete the written statement, not just any probation officer. (Doc. 26-

18 at 1.) Nonetheless, the Court need not conclusively decide these issues because

the Court does not find that any of the potential statutory violations raised by

Crawford justify suppression.

      The United States Supreme Court has “rejected a ‘but for’ test for

determining whether evidence form an illegal arrest must be suppressed.”


                                         -21-
Shephard, 21 F.3d at 939. “Rather, the inquiry is whether the police obtained the

evidence ‘by exploitation of the illegality.’” Id. (quoting Wong Sun v. United

States, 371 U.S. 471, 487–88 (1963)). The Ninth Circuit in Shephard applied a

three-factor test to determine whether the illegality of an arrest warranted

suppression of evidence subsequent to that arrest. As stated in Shephard:

      First, we consider the proximity of the illegal arrest with the seizure of
      the evidence. Second, we consider whether there were independent
      intervening events that led the police to the evidence. Third, we
      consider the effect of the suppression on the exclusionary rule’s
      purpose of deterring police misconduct.

21 F.3d at 938–39. Here, the Court finds the first factor to be determinative.

      Looking to the proximity of the illegal arrest with the seizure of the

evidence, the Court notes that the focus is on the causal connection between the

illegality and the evidence.” United States v. Chamberlin, 644 F.2d 1262, 1269

(9th Cir. 1990) (citing Wong Sun, 371 U.S. at 488)). There “must be a sufficiently

close relationship between the illegal arrest and the seizure to necessitate

suppression.” Shephard, 21 F.3d at 939. Here, the arrest and seizure of the

evidence occurred well before any potential illegality arose. As discussed above,

the probation officers had the requisite reasonable grounds to perform an arrest.

The potential illegality Crawford complains of occurred much later, when a non-

arresting probation officer delivered a written statement that did not discuss the


                                        -22-
reasonable grounds supporting the arrest. Consequently, there is not a causal

connection between the illegality and the discovery of the evidence and the Court

cannot find a sufficiently close relationship between the insufficient report and the

discovery of the evidence to necessitate suppression.

      Moreover, the Montana Supreme Court has established the appropriate

remedy for non-compliance with the written statement requirement. In State v.

Rossbach, 378 P.3d 1160, 1162 (Mont. 2016), the Montana Supreme Court found

that the purpose of the written statement requirement imposed in the sister statute

to Montana Code Annotated § 46–23–1023(2), § 46–23–1012(2), which is

substantially identical but applies to the arrest of probationers, “is to give the

detention center timely written authority to hold the probationer, and does not

impose an additional due process obligation upon the probation officer for the

benefit of the defendant.” Accordingly, if the written statement is somehow

insufficient, the detention facility would be free to release the prisoner.” Id. at

1062, n. 1. This is because the written statement does not justify the arrest itself, it

justifies the continued detention of the parolee.

      Despite Crawford’s assertions to the contrary, this is not a case in which the

grounds upon he was arrested “have never been explained or documented.” (Doc.

26 at 27.) Although the warrant authorizing detention does not clearly articulate


                                         -23-
the reasons the probation officers believed Crawford had violated his parole, the

transcripts of the extensive interviews conducted of all of the arresting probation

officers that have been submitted in this case, as well as the hearing testimony by

Probation Officers Blando and Barrett, all share a common justification for the

arrest: the contents discovered in the safe made it clear that Crawford had access to

firearms in violation of his parole conditions. (Docs. 28-1 at 41–42; 28-2 at 43–44;

28-3 at 5–7.) Again, the Court does not find an issue with the grounds or the

manner of Crawford’s arrest. Any potential problem arose the next day with the

delivery of the written statement. There is neither a proximal or causal connection

between the inadequacies in the subsequent report and the prior discovery of the

evidence. Accordingly,

      IT IS ORDERED that Crawford’s Motion (Doc. 25) is DENIED.

      IT IS FURTHER ORDERED that the jury trial in this matter is set for July

8, 2019, at 9:00 a.m. in the Russell Smith Federal Courthouse, Missoula, Montana.

The plea agreement deadline is set for June 27, 2019. The JERS deadline is set for

July 1, 2019. Jury instructions and trial briefs are due on or before July 3, 2019.




                                        -24-
DATED this 21st day of June, 2019.




                              -25-
